Title: From David Humphreys to Timothy Pickering, 1 February 1781
From: Humphreys, David
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters New Windsor Feby 1st 1781
                        
                        I have by direction of His Excellency to inform you—that Report has been made to him, the new Road to West
                            Point is so far opened, as to be passable by Sleighs: he requests therefore that the flour which he understands is
                            on the communication may be thrown directly into the Garrison, by that way, as being the most convenient &
                            expeditious made, while the sleighing. I am Dear Sir With great regard & esteem Your Most Obed. Servt
                        
                            D. Humphrys A.D.C.
                        
                    